EXHIBIT 10.89

EXECUTION

AMENDMENT NUMBER FIVE

to the

LOAN AND SECURITY AGREEMENT

dated as of December 4, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC LOAN SERVICES, LLC

and

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

This AMENDMENT NUMBER FIVE (this “Amendment”) is made as of this 1st day of
December, 2017, by and among Barclays Bank PLC (the “Lender”), Private National
Mortgage Acceptance Company, LLC (the “Guarantor”) and PennyMac Loan Services,
LLC (the “Borrower”), and amends that certain Loan and Security Agreement, dated
as of December 4, 2015, as amended by Amendment Number One, dated as of February
26, 2016, Amendment Number Two, dated as of December 2, 2016, Amendment Number
Three, dated as of January 30, 2017 and Amendment Number Four, dated as of June
16, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among the Lender, the Guarantor and the
Borrower.

WHEREAS, the Lender, the Guarantor and the Borrower have agreed to amend the
Loan Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.    Amendments.  Effective as of the date hereof:

(a)        Section 1.1 of Schedule I of the Loan Agreement is hereby amended by
deleting the defined term “Maturity Date” in its entirety and replacing it with
the following:

“Maturity Date” means February 1, 2018.

SECTION 2.    Fees and Expenses.  Borrower agrees to pay to Lender all fees and
out of pocket expenses incurred by Lender in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Lender incurred in connection with this Amendment, in accordance with
Section 3.03 of the Loan Agreement. In addition, as a condition precedent to the
effectiveness of this Amendment, Seller shall pay to Purchaser the Extension Fee
set forth in Section 2 of Amendment Number 5 to Master Repurchase Agreement.

SECTION 3.    Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Loan Agreement.

SECTION 4.    Limited Effect.  Except as amended hereby, the Loan Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment need





1

--------------------------------------------------------------------------------

 



not be made in the Loan Agreement or any other instrument or document executed
in connection therewith, or in any certificate, letter or communication issued
or made pursuant to, or with respect to, the Loan Agreement, any reference in
any of such items to the Loan Agreement being sufficient to refer to the Loan
Agreement as amended hereby.

SECTION 5.    Representations.  In order to induce Lender to execute and deliver
this Amendment, each of the Guarantor and the Borrower hereby represents to
Lender that as of the date hereof, (i) each of the Guarantor and the Borrower is
in full compliance with all of the terms and conditions of the Facility
Documents and remains bound by the terms thereof, and (ii) no default or event
of default has occurred and is continuing under the Facility Documents.

SECTION 6.    Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.    Counterparts.  For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts.  Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 8.    Miscellaneous.

(a)        This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.

(b)        The various headings and sub-headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Loan Agreement or any provision hereof or thereof.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Lender, the Guarantor and the Borrower have each caused
their names to be duly signed to this Amendment by their respective officers
thereunto duly authorized, all as of the date first above written.

 

 

 

BARCLAYS BANK PLC,  
as Lender

 

 

 

 

 

 

 

By:

/s/ Ellen Kiernan

 

 

Name:

Ellen Kiernan

 

 

Title:

Director

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,  
as Borrower

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC,  
as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

Amendment Number Five to Loan and Security Agreement

--------------------------------------------------------------------------------